DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of 13-32 in the reply filed on 02/03/2022 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-32 are rejected under 35 U.S.C. 35 U.S.C. 103 as rejected by Clark et al. (FP: 2020/0035493 A1), hereinafter Clark, in view of Clark.
Regarding claim 13, Clark teaches a method of forming an integrated circuit device, the method comprising: forming a ferroelectric layer by atomic layer deposition using chlorine-free precursors (Paragraphs [0078], [0087]-[0089], [0104], [0120]). 
However, Clark does not explicitly teach atomic layer deposition using chlorine-free precursors.
Clark teaches ALD using chlorine-free precursors (either using gas containing pulses nitrogen. Precursor may contain chlorine, but also shows anything other than chlorine as well. Paragraph [00138]-[00140], claim 7).
Hence, it would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to use Clark’s method to modify with teachings as described by Clark such that the thinned heat-treated hafnium zirconium based film maintains the crystallized non-centrosymmetric orthorhombic phase or tetragonal phase, and exhibits ferroelectric behavior during electrical stressing.
Regarding claim 14, Clark teaches the method of claim 13, wherein the chlorine-free precursors comprise a zirconium (Zr) precursor (Paragraph [0103]-[0105]).
Regarding claim 15, Clark teaches the method of claim 13, wherein the chlorine-free precursors comprise a hafnium (Hf) precursor and a zirconium (Zr) precursor (Paragraph [0103]-[0105]).
Regarding claim 16, Clark teaches the method of claim 15, wherein the chlorine-free precursors further comprise a compound of aluminum (Al), silicon (Si), lanthanum (La), scandium (Sc), calcium (Ca), barium (Ba), gadolinium (Gd), or yttrium (Y) (Claim 13, Paragraph [0037]-[0044])
Regarding claim 17, Clark teaches the method of claim 13, wherein the chlorine-free precursors comprise a metal compound in which nitrogen is bonded to a metal (Paragraph [0027]-[0044]).
Regarding claim 18, Clark teaches the method of claim 13, wherein the chlorine-free precursors comprise a metal compound in which carbon is bonded to a metal (Paragraph [0081]).
Regarding claim 19, Clark teaches the method of claim 13, wherein the chlorine-free precursors comprise a metal compound of a form M-(N-R)n, wherein M is a metal, R is one or more organic functional group groups, and n is an integer (Paragraph [0081]-[0086]).
Regarding claim 20, Clark teaches the method of claim 19, wherein the one or more organic functional groups are alkanes, alkenes, alkynes, alcohols, amines, ethers, aldehydes, ketones, carboxylic acids, esters, er amides, or a combination thereof (Paragraph [0027], [0047]-[0049], [0056]).
Claims 13-32 are rejected under 35 U.S.C. 35 U.S.C. 103 as rejected by Clark et al. (US PGpub: 2020/0035493 A1), hereinafter Clark, in view of Boescke; Tim (US PGpub: 20090261395 A1), herein after Tim.
Regarding claim 21, Clark teaches a method of forming an integrated circuit device, the method comprising: forming a bottom electrode layer (electrode can be formed in substrate holder 20) in or on a substrate; exposing the substrate to a first evaporated metal compound that forms a first surface metal compound layer on a surface directly over the bottom electrode layer; exposing the substrate to a first gas that reacts with the first surface metal compound layer to form a first layer of a ferroelectric layer (Paragraphs [0078], [0087]-[0089], [0104], [0120]); and forming a top electrode layer (31) over the ferroelectric layer; wherein the first evaporated metal compound is chlorine-free (Figure 2A-2F).. 
However, Clark forming a top electrode layer (31) directly over the ferroelectric layer.
Tim teaches forming a top electrode layer (708 and 709) directly over the ferroelectric layer (707).
Hence, it would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to use Clark’s method of filling a recess to modify with teachings as described by Tim such that the method improving FeRAM cell capacitor with a dielectric structure based on ferroelectric material. This ferroelectric material has a non-linear relationship between the applied electric field and the apparent stored charge resulting in a ferroelectric characteristic in the form of a hysteresis loop. Besides the 1T-1C FeRAM concept, an alternative cell concept allowing for an even more compact cell design is the 1T (1 Transistor) FeRAM based on a ferroelectric field effect transistor (FeFET). 
Regarding claim 22, Clark teaches the method of claim 21, further comprising: exposing the substrate to a second evaporated metal compound that forms a second surface metal compound layer on a surface directly over the bottom electrode layer; exposing the substrate to a second gas that reacts with the second surface metal compound layer to form a second layer of the ferroelectric layer (Paragraph [0027], [0047]-[0049], [0056]).
Regarding claim 23, Clark teaches the method of claim 22, wherein the second layer has a distinct composition from the first layer (Paragraph [0001]-[0021]).
Regarding claim 24, Clark teaches the method of claim 21, wherein the ferroelectric layer has less than 1 PPM chlorine (Paragraph [0138], the amount of chlorine is subject to manipulation).
Regarding claim 25, Clark teaches the method of claim 21, wherein: a structure comprising the bottom electrode layer, the ferroelectric layer, and the top electrode layer has a leakage current and a time-dependent dielectric breakdown (TDDB) rate; the TDDB rate is less than an amount by which the TDDB rate would increase if 1 PPM of chlorine were added to the ferroelectric layer; and the TDDB rate is defined as an initial value of the leakage current divided by a time of operation over which the leakage current doubles from the initial value. (Paragraph [0001]-[0021]).
Regarding claim 26, Clark teaches the method of claim 21, wherein the first evaporated metal compound is of a form M-(N-R1R2)n, wherein M is a metal, Ri and R2 are organic functional groups, and n is an integer (Paragraph [0081]-[0086])..
Regarding claim 27, Clark teaches the method of claim 21, wherein the first evaporated metal compound is a metal bonded to functional groups through oxygen, carbon, or oxygen and carbon (Paragraph [0079]).
Regarding claim 28, Clark teaches a method of forming an integrated circuit device, the method comprising: forming a bottom electrode layer (electrode can be formed in substrate holder 20); forming a ferroelectric layer directly over the bottom electrode layer from gaseous metal precursors (Paragraphs [0078], [0087]-[0089], [0104], [0120]);  and forming a top electrode layer (31) over the ferroelectric layer; wherein the gaseous metal precursors are metals bonded with organic functional groups via oxygen, carbon, or nitrogen (Figure 2A-2F). 
However, Clark forming a top electrode layer (31) directly over the ferroelectric layer.
Tim teaches forming a top electrode layer (708 and 709) directly over the ferroelectric layer (707).
Hence, it would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to use Clark’s method of filling a recess to modify with teachings as described by Tim such that the method improving FeRAM cell capacitor with a dielectric structure based on ferroelectric material. This ferroelectric material has a non-linear relationship between the applied electric field and the apparent stored charge resulting in a ferroelectric characteristic in the form of a hysteresis loop. Besides the 1T-1C FeRAM concept, an alternative cell concept allowing for an even more compact cell design is the 1T (1 Transistor) FeRAM based on a ferroelectric field effect transistor (FeFET).
Regarding claim 29, Clark teaches the method of claim 28, wherein forming the ferroelectric layer comprises atomic layer deposition (Paragraphs [0078], [0087]-[0089], [0104], [0120]).
Regarding claim 30, Clark teaches the method of claim 28, wherein the gaseous metal precursors are chlorine free (either using gas containing pulses nitrogen. Precursor may contain chlorine, but also shows anything other than chlorine as well. Paragraph [00138]-[00140], claim 7).
Regarding claim 31, Clark teaches the method of claim 28, wherein the ferroelectric layer has less than 1 PPM chlorine (Paragraph [0138], the amount of chlorine is subject to manipulation).
Regarding claim 32, Clark teaches the method of claim 28, wherein the ferroelectric layer comprises HfxZr1- xO2, wherein 0≤x ≤1 (Paragraph [0087]-[0090]).

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEIKH MARUF whose telephone number is (571)270-1903.  The examiner can normally be reached on M-F, 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 5712721835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEIKH MARUF/
Primary Examiner, Art Unit 2828